Citation Nr: 1200213	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  10-23 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional cardiovascular disability, to include aortic aneurysm and decreased stamina, claimed as due to Department of Veterans Affairs (VA) care, or lack of proper care, during and following surgery performed on January 13, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to November 1969, and from March 1976 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of May 2009.  In October 2010, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2005, the Veteran underwent aortic valve replacement and single vessel coronary artery bypass graft (CABG) in the Buffalo VA medical center (VAMC).  He contends that he developed additional disability as a result of that hospitalization, including an aortic aneurysm and decreased stamina.  He believes that this was due to VA fault, in particular, that VA failed to provide or recommend cardiac rehabilitation services after the surgery.

Compensation shall be awarded for a qualifying additional disability in the same manner as if the additional disability were service connected.  Such is considered a qualifying additional disability under the law if it is not the result of the veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  

Thus, in order to establish entitlement to compensation under this law, there must be additional disability, not the result of the veteran's own willful misconduct, which was caused by VA treatment, and such additional disability must be either caused by VA fault, or not reasonably foreseeable. 

In determining, first of all, whether additional disability exists, VA compares the veteran's physical condition immediately prior to the event upon which the claim for benefits is based with the physical condition after the event.  38 C.F.R. § 3.361(b).  In this case, however, there are no records on file of the Veteran's treatment immediately prior to the January 2005 hospitalization for surgery.  These records must be obtained.  

If additional disability is shown, as willful misconduct is not at issue in this case, the next element is VA causation.  To establish causation, evidence must show that the VA medical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and has additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1).

Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability is the action or event that directly caused the additional disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  In addition to proximate cause, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent. 38 C.F.R. § 3.361(d)(1).  See also VAOPGCPREC 5-01.  


In this case, the RO obtained an examination with opinion in March 2009.  However, the request for the opinion identified the issue as service connection for a heart condition, and the examiner's opinion was that the Veteran's current heart condition was less likely than not caused by or the result of valve replacement surgery.  Although the rationale was more responsive to the criteria for a claim based on 38 U.S.C.A. §  1151, stating that there was no evidence of VA fault, it did not address all of the necessary elements, including foreseeability.  

It also did not address the major theory advanced by the Veteran, specifically, that additional disability resulted from the failure to provide cardiac rehabilitation.  Medical expertise is needed to determine whether such was appropriate, necessary, or should have been recommended in this case.  

The Veteran also states that he was told prior to the surgery that he would feel 20 years younger after the surgery, but that instead, he was not even able to return to his previous job.  He disputes the report that he quit his job before the surgery.  He said that he stopped in November 2004 because the job, which involved working with concrete, was ending for the year, and that he had planned to return the following spring, but he was not able to return to work.  In addition to additional disability, this raises the question of informed consent, which was also not addressed in the prior examination report.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  

Similarly, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of §17.32 of this chapter.  38 C.F.R. § 3.361(d)(2).  Under 38 C.F.R. § 17.32(c), informed consent includes, inter alia, an explanation of "reasonably foreseeable associated risks, complications or side effects."  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  These matters must be addressed in a medical opinion.  

In addition, the Veteran stated, in a March 2009 statement, that he had been advised by a medical provider that, as a result of the cardiac surgery, he was in a condition of diminished coronary capacity because VA did not provide or suggest that he be included in a coronary rehabilitation program.  He should be informed that the evidence does not contain such an opinion, and that he should either obtain a statement from the medical provider, or provide adequate identification to enable VA to obtain such a statement.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that the evidence of record does not contain any statement supporting his contention in March 2009 that he had been advised by a medical provider that, as a result of the cardiac surgery, he was in a condition of diminished coronary capacity because VA did not provide or suggest that he be included in a coronary rehabilitation program.  Tell him to obtain a statement from the medical provider, or identify the name and location of the treatment provider, as well as the date of treatment, to enable VA to obtain such a statement directly.  Take appropriate action based on the Veteran's response, if any.  All responses received must be documented in the claims file.

2.  Obtain all records of VA treatment and evaluations, to specifically include all tests of cardiac function and cardiology clinic records, dated from February 2004 to January 13, 2005.  Evidence indicates that the cardiology clinic treatment and evaluations have been provided at the Syracuse VAMC.  All responses received must be documented in the claims file.  Obtain all VA treatment reports since October 2010 as well.  

3.  Obtain a copy of any informed consent signed by the Veteran prior to the January 2005 surgery, as well as records of any other mention that informed consent was obtained, or of the content of any such informed consent.  To assist in locating the records, the surgery was performed at the Buffalo VAMC.  All responses received must be documented in the claims file.

4.  Thereafter, schedule the Veteran for an examination by an appropriate physician, preferably one who has not previously been involved in the Veteran's care, for an opinion as to the following:

*  Is it at least as likely as not (50 percent probability or higher) that the Veteran suffered any additional disability, to include lack of stamina and/or an aortic aneurysm, caused by the cardiac surgery in January 2005?  If so, describe the nature and extent of any such additional disability.  Any necessary studies and/or tests for an accurate assessment of any additional pathology should be conducted.  

*  Is it at least as likely as not (50 percent probability or higher) that the Veteran suffered any additional cardiovascular disability, to include lack of stamina and/or an aortic aneurysm, as a result of VA's failure to provide or recommend cardiac rehabilitation after the cardiac surgery in January 2005?   

*  If there was additional disability, the examiner should offer an opinion addressing whether this additional disability was caused by negligence or other instance of VA fault, and whether the event (additional disability) was reasonably foreseeable.  As to the latter, the matter of whether the Veteran gave informed consent should be addressed, i.e., whether he was informed of reasonably foreseeable associated risks, complications or side effects.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 

The claims file must be provided to the examiner in conjunction with the examination, and it is essential that the examiner provide a complete rationale for the opinion, including identification of the specific evidence upon which the opinion is based.  

5.  After completion of the above and any additional development deemed necessary, readjudicate the claim for compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, to include aortic aneurysm and decreased stamina, claimed as due to VA care, or lack of proper care, during and following surgery performed on January 13, 2005.  All evidence of record should be reviewed, to include all evidence received subsequent to the April 2010 statement of the case.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


